Rosenbeery, C. J.
We shall not enter upon any extended consideration of the matters involved in this case which were before this court and reported in Knutson v. Munson, 207 Wis. 248, 240 N. W. 542. We have carefully examined the record and the judgment entered appears to conform with the mandate of this court. Upon the oral argument it was stated that a motion was pending in the lower court at the time the appeal was taken to correct the judgment in some particular. It was conceded by the defendant that if the plaintiff prevailed the correction should be made. The judgment will be affirmed, therefore, without prejudice to the right of the plaintiff to have the motion already pending determined and the judgment corrected accordingly.
*536After the case had been heard in this court and the record remanded to the trial court, the defendant sought to have the state made a party on the ground that the lands involved were at one time submerged and that the title thereto was in the state. It does not follow that, because the level of the lake was lowered by artificial means, the state has title to the lands which were formerly submerged. However, we shall not determine or discuss that question here as the state is not a necessary or even a proper party to a determination of the controversy between the plaintiff and the defendant.
Error is also assigned because judgment was rendered in favor, of the plaintiff and against the defendant for $50 damages. The judgment is sustained by the findings. There being no bill of exceptions and the findings sustaining the judgment, the judgment must be affirmed. Weyerhaeuser v. Earley, 99 Wis. 445, 78 N. W. 80.
By the Court. — Judgment affirmed, and cause remanded for further proceedings as indicated in the opinion.